Appeal from an order of the Supreme Court, Onondaga County (James P Murphy, J.), entered January 12, 2009 in a breach of contract action. The order, insofar as appealed from, denied that part of plaintiffs motion for attorney’s fees.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs, the motion is granted in part, attorney’s fees are awarded to plaintiff, and the matter is remitted to Supreme Court, Onondaga County, for further proceedings in accordance with the same memorandum as in Jay N Jen, Inc. v Polge Seafood Distrib., Inc. (70 AD3d 1447 [2010]). Present—Scudder, P.J., Fahey, Carni and Gorski, JJ.